
	
		II
		111th CONGRESS
		1st Session
		S. 2105
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce temporarily the duty on certain
		  lithium-ion battery cells.
	
	
		1.Certain lithium-ion battery cells
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Lithium-ion battery cells (provided for in subheading
						8507.80.40), certified by the importer for use as the primary source of
						electrical power for electrically powered vehicles of subheading 8703.90 in
						which an on board gasoline engine is used to run a generator that recharges the
						electric drive motor battery3.21%No changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
